Exhibit 10.3

[Semtech logo]

FORM OF

LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

THIS AWARD is made this [Date] (the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Company”), to [Name] (the “Participant”).

R E C I T A L S

A. The Company has established the Company’s Long-Term Stock Incentive Plan (the
Plan”) in order to provide employees of the Company with an opportunity to
acquire shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Company and its stockholders to grant the restricted stock award
described in this Award Certificate to the Participant as compensation, as an
inducement to remain in the service of the Company, and as an incentive for
increasing efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. The terms used in this Award Certificate shall
have the meanings given to such terms in the Plan. The Plan is hereby
incorporated in and made a part of this Award Certificate as if fully set forth
herein.

2. Award of Shares. Pursuant to the Plan, the Company hereby awards to the
Participant as of the date hereof [            ] shares (the “Shares”) of the
Company’s Common Stock (subject to adjustment in accordance with Section 3(d) of
the Plan), which Shares are restricted and subject to forfeiture on the terms
and conditions hereinafter set forth.

3. Rights as a Shareholder/Dividends and Voting. The Participant shall have all
of the rights of a shareholder with respect to the Shares, subject to the
transfer restrictions and forfeiture conditions set forth herein and except as
otherwise provided in this Award Certificate. These include voting rights and
the right to receive cash dividends, when declared by the Board, on the Shares.
Any cash dividends on the Shares shall be held by the Company (unsegregated as
part of its general assets) until the vesting period lapses (and forfeited if
the underlying Shares are forfeited), and shall be paid to the Participant as
soon as practicable after such period lapses (if not forfeited).

4. Vesting; Termination of Employment.

(a) Vesting in General. Subject to Sections 4(b) and (c), the Shares awarded
under this Agreement shall vest as follows:

[Insert vesting schedule]

 

1 of 5



--------------------------------------------------------------------------------

The Participant has no right to pro-rated vesting with respect to the Award if
his or her employment terminates before any applicable vesting date with respect
to the Award (regardless of the portion of the vesting period the Participant
was actually employed by the Company and/or any of its subsidiaries).

(b) Termination Following Change in Control. Notwithstanding any other provision
to the contrary contained herein, subject to the provisions of Section 3(d) of
the Plan, in the event the Participant’s employment is terminated by the Company
without cause (and not on account of the Participant’s death or disability), or
in the event of a Constructive Termination of the Participant, in each case
within 12 months following a Change in Control, 100% of the total Shares shall
be vested on the Termination Date (as defined in Section 4(c) below).

(c) Effect of Termination of Employment. If the service of the Participant with
the Company is terminated for any reason, then the Shares (and related
dividends) which have not vested as of the date of the Participant’s termination
of employment (“Termination Date”), after giving effect to any accelerated
vesting under Section 4(b), shall be forfeited. Upon the occurrence of any
forfeiture of Shares (and related dividends) hereunder, such unvested, forfeited
Shares (and related dividends) shall be automatically transferred to the Company
as of the Termination Date, without any other action by the Participant (or the
Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable). No consideration shall be
paid by the Company with respect to such transfer. The Participant, by
acceptance of this Award and the delivery of Shares subject to the Award, shall
be deemed to appoint, and does so appoint by acceptance of this Award, the
Company and each of its authorized representatives as the Participant’s
attorney(s)-in-fact to effect any transfer of unvested, forfeited Shares (and
related dividends) to the Company as may be contemplated by the Plan or this
Award Certificate. The Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable) shall deliver any additional documents of transfer that the Company
may request to confirm the transfer of such unvested, forfeited Shares (and
related dividends) to the Company.

5. Non-transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Section 4, neither the Shares nor any rights
hereunder may be transferred, assigned, pledged or hypothecated by the
Participant in any way (whether by operation of law or otherwise), other than by
will or the laws of descent and distribution, nor shall any such rights be
subject to execution, attachment or similar process. Except as otherwise
provided herein, any attempted alienation, assignment, pledge, hypothecation,
attachment, execution or similar process, whether voluntary or involuntary, with
respect to all or any part of the Participant’s unvested rights under this
Award, shall be null and void.

6. Not a Contract of Employment. Nothing in this Award Certificate gives the
Participant the right to remain in the employ of the Company or any subsidiary
or to affect the absolute and unqualified right of the Company and any of its
subsidiaries to terminate the Participant’s employment at any time for any
reason or no reason and with or without cause or prior notice. Except to the
extent explicitly provided otherwise in a then effective written employment
contract executed by the Participant and the Company, the Company is an at will
employee whose employment may be terminated without liability at any time for
any reason. By accepting this Award, the Participant acknowledges and agrees
that (a) any person who is

 

2 of 5



--------------------------------------------------------------------------------

terminated before full vesting of an award, such as the one granted to the
Participant by this Award Certificate, could attempt to argue that he or she was
terminated to preclude vesting; (b) the Participant promises never to make such
a claim; (c) in any event, the Participant has no right to pro-rated vesting
with respect to the Award if his or her employment terminates before any
applicable vesting date with respect to the Award (regardless of the portion of
the vesting period the Participant was actually employed by the Company and/or
any of its subsidiaries.

7. Tax Consequences.

(a) Tax Consultation. The Participant may suffer adverse tax consequences as a
result of his or her acquisition or disposition of the Shares. The Participant
has only 30 days from the Award Date to file an election under Section 83(b) of
the Code, if the Participant so desires. The Participant will be solely
responsible for satisfaction of any taxes that may arise (including taxes
arising under Section 409A of the Code) with respect to the Award. The Company
shall not have any obligation whatsoever to pay such taxes. The Company has not
and will not provide any tax advice to the Participant. The Participant should
consult with his or her own personal tax advisors to the extent he or she deems
advisable in connection with the acquisition or disposition of the Shares.

(b) Withholding. To satisfy the Participant’s United States federal and state
income and payroll tax liabilities resulting from the lapse or removal of
restrictions on the Shares (“Tax Obligations”), by accepting this Award the
Participant authorizes the Company to withhold a number of Shares that have a
fair market value (determined based on the closing price of the Common Stock on
the trading date preceding the date the Tax Obligations arise) equal to the
aggregate amount of such Tax Obligations based on the minimum statutory
withholding rates for federal and state income tax and payroll purposes that are
applicable to such supplemental taxable income. In the event that the Company
cannot satisfy such Tax Obligations by withholding and reacquiring Shares, or in
the event that the Participant makes or has made an election pursuant to
Section 83(b) of the Code or the occurrence of any other withholding event with
respect to the Award, the Company (or a subsidiary of the Company) shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such vesting of
Shares or such Section 83(b) election. To the extent that the Company or the
Participant’s employer incur any tax withholding obligations under any
applicable non-U.S. law (including, without limitation, for income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
liabilities), then, prior to the relevant taxable event, the Participant shall
pay or make arrangements satisfactory to the Company and/or the Participant’s
employer to satisfy all withholding and payment on account obligations of the
Company and/or the Participant’s employer. The Participant agrees to take any
further actions and execute any additional documents as may be necessary to
effectuate the provisions of this Section 7.

8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 3(d) of the Plan, the
Plan Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 3(d) of the Plan or an event described in
Section 3(d) of the Plan shall occur and the

 

3 of 5



--------------------------------------------------------------------------------

Shares are not then fully vested upon such event or prior thereto, the
restrictions applicable to such Shares shall continue in effect with respect to
any consideration, property or other securities received in respect of such
Shares.

9. Issuance of Shares.

(a) Form of Issuance. The Company shall cause the Shares to be issued either
(i) in book entry form, registered in the name of the Participant with notations
regarding the applicable restrictions on transfer imposed under this Award
Certificate, or (ii) in the form of a stock certificate or certificates
representing the Shares to be registered in the Participant’s name promptly upon
acceptance of the Award, provided that any such stock certificate or
certificates shall be delivered to, and held in custody by, the Secretary of the
Company or such other escrow holder as the Company may appoint, until the
vesting restrictions lapse.

(b) Restrictive Legend. Until the vesting restrictions lapse, any stock
certificates representing Shares shall have affixed thereto (and Shares issued
in book entry form shall have a notation referencing) legends substantially in
the following form, in addition to any other legends required by applicable
federal or state laws, if any:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AWARD CERTIFICATE FROM SEMTECH CORPORATION (THE “COMPANY”) TO
THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH CERTIFICATE.”

(c) Delivery of Shares. As vesting restrictions lapse, the Company shall, as
applicable, either (i) remove the notations on any Shares issued in book entry
form, or (ii) cause certificates for the Shares to be delivered to the
Participant, free from the legend provided for in subsection (b); provided that
if any law or regulation requires the Company to take any action with respect to
such Shares before the delivery thereof, then the date of delivery of such
Shares will be extended for the period necessary to complete such action.

(d) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any law or any of the provisions of this Award Certificate or (ii) to treat
as owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.

(e) Securities Law Requirements. No Shares shall be transferred if counsel to
the Company determines that any applicable registration requirement under the
Securities Act or any other applicable requirement of federal or state law has
not been met.

 

4 of 5



--------------------------------------------------------------------------------

10. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

11. Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Sections 5 and 9 with respect to the transfer of this
Award Certificate or any rights hereunder or of the Shares), and upon the
Company and its successors and assigns, regardless of any change in the business
structure of the Company, be it through spinoff, merger, sale of stock, sale of
assets or any other transaction.

12. Notices. Any notice to the Company contemplated by this Award Certificate
shall be addressed to it in case of its President; and any notice to the
Participant shall be addressed to him or her at the address on file with the
Company on the date hereof or at such other address as he or she may hereafter
designate in writing.

13. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Company and the Participant
with regard to the subject matter of this Award Certificate. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

14. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

15. Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.

16. Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). Any dispute or disagreement regarding the
Participant’s rights under this Award Certificate shall be settled solely by
binding arbitration in accordance with applicable rules of the American
Arbitration Association.

 

SEMTECH CORPORATION,   a Delaware corporation   By:  

 

    [an authorized officer]         June 2007  

 

5 of 5